In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, Walter Schwartz, a Village Justice of the Village of Ardsley, dated March 26, 2008, which summarily adjudged the petitioner guilty of criminal contempt and imposed a fine in the sum of $250, the appeal is from a judgment of the Supreme Court, Westchester County (Loehr, J), entered October 29, 2008, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is granted, and the determination is annulled.
The summary contempt adjudication was not warranted under the circumstances of this case. The petitioner’s conduct did not disrupt or threaten to disrupt the proceedings, nor did it destroy or undermine, or tend seriously to destroy and undermine the dignity of the court so that the court was unable to continue to conduct its normal business in an appropriate way (see Judiciary Law § 750 [A]; 22 NYCRR 701.2 [a]; Matter of Greenberg v Starkey, 20 AD3d 419 [2005]; Matter of Godosky v LaTorella, 258 AD2d 461 [1999]). Mastro, J.E, Dickerson, Eng and Hall, JJ., concur.